L. HAND, Circuit Judge
(dissenting in part). I dissent as to claim 3 of the first Palmer patent, which seems to me not infringed, so that I have not considered its validity. I think that the defendant has no channels *448at all; certainly not four channels, each containing two terminals. Moreover, it seems to me that the claim demands that all the terminals of one series shall have contact surfaces, which they have not. I can see no room in such a patent for the doctrine of equivalents. Otherwise I concur.